Title: To Thomas Jefferson from Joseph Yznardi, Sr., 15 January 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


            
              Exmo. Señor
              Philadelphia 15 Eno 802
            
            Muy Señor mio, y de mi mayor Benerasion
            Doy Muchas gracias á V.E por el favor con qe me honrra por su apreciable de 10 del Corriente
            Mientras Conserve, yo mi buena Opinion con V.E todo lo demas es Menos, Cierto que Sienpre prosedere con los Sentimientos de Honor qe mi Caracter profesa confesando con fortaleza el Candor, y Rectitud del Alma Grande qe Fertilisa los prosedimientos de V.E llenos, de Rectitud, y Justicia
            Ningun motibo he dado, al Cavallero de Yrujo, le Meresí la Mayor Amistad, el Mismo la ha desecho, me ha perseguido, con Rigor, pensando encontrairme en Algun descubierto baxo el pretesto de tener orden, le he dado mis Quentas, y Creo está Satisfecho de mi Honrrader, pero en perjuicio de mis Intereses en grado Sumo, pasiencia asta ver quien es la Causa, tendré el gusto de qe Oiga del el engaño qe padesio en Jusgar mal de mi
            Estava determinado no formar quen[ta] de los Vinos pero Vista la delicadesa de V.E en Insister qe la presente la Mandare á Mr Barnes Solamente de la Bota de Pedro Ximenes Barril de tinta, y media Bota de Malaga qe ha Recivido el General Smith enbarcada por Mr Kirck-Patrick qe lo pondera dandole el Nonbre Lacrima christy de 46 Años, ce de la Cosecha del Año 55, y como los 3 Barriles del año pasado tubo V.E la vondad de Admitir le Suplico no me Obligue á Cobrarlos, y que me permita le remita á mi llegada algunas particularidades de mi Cosecha de quando en quando en reconosimiento de qe le tengo presente
            como se presentan pocas Ocasiones para España si antes se Alistaren los Buques de Guerra para el Mediteraneo, y V.E me favorese disiendole al Secretar[eo] de Marina de Orden al Comandante de la Fragata qe esta aquí, me Admita de pasage me disenbarcaré en Gibraltar donde precisamente tocará
            V.E perdone esta Confiansa con qe le Molesto, y Mras Ruego á Dios gue su Vida ms. as
            Exmo. Señor tiene el Honor de V.L.M á V.E su mas Obediente Servidor
            
              Josef Yznardy
            
            
              the Sherry & Paxarete ware Order when I mentioned to Y. Ey. & will come one of thees Days wich Mr. C. Price Shall Send them to Mr. Barnees
            
           
            Editors’ translation
            
              Most Excellent Sir
              Philadelphia 15 Jan. 1802
            
            My most illustrious sir, and with my greatest veneration,
            I give thanks to Your Excellency for the favor with which you honor me with your esteemed letter of the 10th of this month.
            So long as I am in good standing with Your Excellency, everything else is irrelevant. The fact is I will always conduct myself with the sense of honor that my character avows, admitting with fortitude the candor and rectitude of the great soul that fertilizes the actions of Your Excellency, full of rectitude and justice.
            I have not given any reason to the Chevalier Irujo, from whom I deserved the greatest friendship, who himself has rejected that relation. He has persecuted me with severity, thinking he would run across some deficit under the pretext of having been instructed to do so. I have disclosed to him my financial records, and I believe that he is satisfied with my honesty, but this was against my own interest in the extreme. Patience is required until I see who is the cause. I will have the pleasure to hear from him the lies that lead him to think badly of me.
            I was determined not to prepare an invoice for the wines, but given that Your Excellency has kindly insisted that I do so, I will send it to Mr. Barnes to cover only the pipe of Pedro Jimenez, the barrel of tent, and the half pipe of Malaga that General Smith received via Mr. Kirkpatrick, who praises it, pronouncing it a 46 year old lacryma christi (“tears of Christ”). I know about the harvest from the year 1755, and given that Your Excellency had the kindness to accept the three barrels last year, I beg you not to force me to charge you for them, and that you allow me after my arrival to send you from time to time some specialties from my own vintage in recognition that I am thinking of you.
            
            Since there are few opportunities for travel to Spain before the warships for the Mediterranean are made ready, I ask Your Excellency to do me the favor of telling the secretary of the navy, and from him the captain of the frigate that is here, to allow me passage, and I will disembark in Gibraltar where that ship will in fact go.
            May Your Excellency forgive the liberty with which I bother you, and meanwhile I pray that God preserve your life many years.
            Most excellent sir your most obedient servant has the honor to kiss Your Excellency’s hand.
            
              Josef Yznardy
            
          